Citation Nr: 0717925	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-07 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a total disability rating earlier than 
October 13, 1998, either based solely on post-traumatic 
stress disorder (PTSD) or on the basis of a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in 
the March 1992 rating decision that denied entitlement to a 
TDIU.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from July 1968 to June 1973.

In November 1999, the veteran perfected his appeal of a July 
1999 rating decision in which the RO, inter alia, denied an 
increased rating for PTSD and a TDIU.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal of a January 2002 rating decision 
that granted a 100 percent disability rating for PTSD, 
effective October 13, 1998, the date the claim was received.  
The veteran filed a notice of disagreement (NOD) in November 
2002, and the RO issued a statement of the case (SOC) in 
February 2003.  The veteran filed a substantive appeal in 
March 2003.  

In January 2004, the veteran testified during a hearing 
before a Veterans Law Judge (VLJ) in Washington, DC; a 
transcript of the hearing is of record.

In March 2004, the VLJ that conducted the January 2004 Board 
hearing granted the veteran's motion to advance this case on 
the docket, pursuant to 38 U.S.C.A. § 7107(a) (West 2002) and 
38 C.F.R. § 20.900(c) (2003).

In March 2004 and January 2005, the Board remanded these 
matters to the RO (via the Appeals Management Center (AMC), 
in Washington, DC) for additional action.  After 
accomplishing further action in connection with each remand, 
the RO/AMC continued the denial of the claims (as reflected 
in supplemental SOCs (SSOCs)), and returned the matters to 
the Board.  

In August 2005, the Board notified the veteran that the VLJ 
that conducted the January 2004 hearing was no longer 
employed at the Board and that he was entitled to another 
hearing, if he so desired, in accordance with 38 U.S.C.A. 
§ 7107(c) (West 2002) (providing that the member or members 
designated to conduct a hearing shall participate in making 
the final determination of a claim on appeal).  The veteran 
responded that he did not want another hearing.

In a November 2005 decision, the Board denied a total 
disability rating earlier than October 13, 1998, either based 
solely on PTSD or on individual unemployability due to 
service-connected disabilities.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2007 Order, the Court granted a 
joint motion for remand (filed by representatives for both 
parties), and returned the matter to the Board for compliance 
with the instructions in the joint motion.  

Based on the veteran's assertions throughout the course of 
the appeal, the procedural history and the joint motion, the 
Board has recharacterized the issues as reflected on the 
title page.

At the time of the decision on appeal, and throughout much of 
the pendency of this appeal, the veteran was represented by 
an individual veteran's representative or a private attorney.  
However, as of March 2007, the veteran is now represented by 
a veteran's service organization; the veteran recognizes the 
change in representation.

The Board's decision on the claim involving CUE is set forth 
below.  The claim for a total disability rating earlier than 
October 13, 1998, either based solely on PTSD or on the basis 
of a TDIU, is addressed in the remand following the order; 
that  matter is being remanded to the RO via AMC.  VA will 
notify the veteran when further action, on his part, is 
required.




FINDINGS OF FACT

1.  By rating decision dated in March 1992, the RO denied the 
veteran entitlement to a TDIU.  Although notified of the 
denial later that month, the veteran did not appeal the 
decision.  

2.  In connection with the current allegation of CUE in the 
March 1992 decision, the veteran disagrees with the weighing 
and evaluation of the evidence of record considered in the 
March 1992 rating decision.


CONCLUSION OF LAW

The veteran has not raised a legally sufficient claim of CUE 
in the March 1992 rating decision that denied entitlement to 
a TDIU.  38 U.S.C.A. §§ 5109A, 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2006)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Given the parameters of the law surrounding CUE claims (as 
explained in more detail below), the duties to notify and 
assist imposed by the VCAA are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  As noted in Livesay, CUE claims 
are not conventional appeals, but rather are requests for 
revision of previous decisions.  A claim based on CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging CUE is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  
Moreover, that litigant has the burden of establishing such 
error on the basis of the evidence then of record.  Id.  

Considering the record in light of the above, and in view of 
the Board's dismissal of the claim involving CUE for pleading 
insufficiency, any further discussion of any VA notification 
or development duties owed the veteran in connection with 
this claim is unnecessary.

II.  Analysis

By way of history, in an August 1986 decision, the Board 
affirmed the RO's previous denials of a disability rating in 
excess of 30 percent for PTSD and of a TDIU.  In the at 
decision, the Board recognized the disabling manifestations 
of the veteran's various service-connected disabilities, 
including his nervous disorder, gunshot wound of the left 
arm, residuals of a fracture of the distal right fibula, and 
other conditions, which had a combined disability rating of 
70 percent; however, the Board added that the combination of 
these disabilities was not considered of such severity as to 
prevent some form of substantially gainful employment.  It so 
doing, the Board recognized that the veteran had nonservice-
connected disabilities, including a below-the-knee amputation 
of the left leg and a herniated disc of the lumbar spine, 
that contributed to his unemployability. 

In an October 1990 rating decision issued in November 1990, 
the RO continued the veteran's 30 percent disability rating 
for residuals of a gunshot wound to the left arm and 
confirmed denial of a TDIU, based on private and VA treatment 
records that reflected a lot of treatment for nonservice-
connected disabilities.  The RO determined that the veteran 
had failed to show that he was unemployable solely as a 
result of his service-connected disabilities.  The veteran 
did not appeal this determination.

On October 2, 1991, the veteran was seen for a routine VA 
mental examination.  At that examination, the veteran 
complained of being nervous all the time and reported that he 
had discontinued his psychiatric drugs, even though they 
helped him, because of their side effects.  He stated the he 
was irritable and easily angered and reported trouble 
sleeping.  The veteran said that he had no friends and stayed 
by himself, claiming that he could not stand to be around 
people and was afraid the he would hurt someone if he had 
much contact with others including his family.  There was no 
indication at all that the veteran was receiving any regular 
psychiatric treatment.  On examination, the veteran was 
unshaven and somewhat sloppily dressed, but was alert and 
oriented.  Although obviously upset, he was quite willing to 
talk and answer questions.  His mood was angry, anxious, 
depressed and paranoid.  At times, he cried during the 
interview.  His affect was appropriate but restricted in 
range.  Speech and psychomotor behavior were within normal 
limits.  He did not appear to be hallucinating during the 
interview, and there were no overt signs of pathological 
thought processes.  The veteran was very self-preoccupied.  
His insight was partial.  Judgment and remote memory were 
intact.  Both recent and immediate memory were impaired.  
Thinking was concrete.  He appeared to be competent for VA 
purposes.  The diagnosis was chronic PTSD.  Based on this 
examination, in a December 1991 rating decision, the RO 
continued the veteran's 50 percent rating for PTSD.  The 
veteran did not appeal the December 1991 determination.  

On January 6, 1992, the RO received a formal claim for TDIU.  
A review of VA treatment records from August 1990 to May 1991 
revealed that the veteran described having visual 
hallucinations in October 1990.  He was taking Thorazine and 
Elavil.  During the summer of 1990, the veteran had 
apparently coached a youth softball team.  He indicated that 
he enjoyed doing this and hoped to do it again.  After 
October 1990, the veteran failed to report for further 
treatment or medication and was discharged from the satellite 
clinic.  The RO's March 1992 rating decision continued its 
previous denial of a TDIU based on a finding that the 
evidence failed to demonstrate that the veteran was 
unemployable solely due to service-connected disabilities.  
Although notified of the denial later in March 1992, the 
veteran did not file an appeal.  Hence, that decision is 
final as to the evidence then of record.  See  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.104(a), 20.302, 20.1103.

In the joint motion, the parties directed the Board to 
determine whether the veteran had presented a valid CUE claim 
with regard to the March 1992 rating decision in which the RO 
denied a TDIU.  Considering the claim in light of the 
governing legal authority, the Board finds that he has not.

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of CUE.  However, if the evidence 
establishes CUE, the prior decision will be reversed and 
amended.  A finding of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.

In the present case, the veteran asserted, in a July 2005 
response to the June 2005 SSOC, that there was error in the 
RO's failure to consider an October 1991 VA examination 
report in the March 1992 rating decision.  

In determining whether a prior determination involves CUE, 
the Court has established a three-prong test.  The three 
prongs are:  (1) either the correct facts, as they were known 
at the time, were not before the adjudicator (i.e., there 
must be more than simple disagreement on how the facts were 
weighed or evaluated), or the statutory/regulatory provisions 
extant at that time were not correctly applied; (2) the error 
must be "undebatable" and of the sort which, if it had not 
been made, would have manifestly changed the outcome at the 
time it was made; and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the adjudication in question.  Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992)(en banc).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  Even 
when the premise of error is accepted, if it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be ipso facto clear and 
unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
citing Russell, 3 Vet. App. at 313-14.

A determination of CUE must be based on the record and the 
law that existed at the time of the prior adjudication.  
Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 
Vet. App. 377 (1994).
 
Although the veteran's assertions are suggestive of an 
allegation of CUE in the March 1992 rating decision, the 
Board finds that he has not plead CUE with sufficient 
specificity to be considered a valid claim of CUE.  

In Fugo v. Brown, 6 Vet. App. 40, (1993), the Court stated 
that:

... merely to aver that there was CUE in a 
case is not sufficient to raise the 
issue.  ...CUE is a very specific and rare 
kind of 'error.'  It is the kind of 
error, of fact or of law, that when 
called to the attention of later 
reviewers compels the conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error.  
... If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error ... that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Fugo, 6 Vet. App. at 43-44 (emphases added).  Here, the 
appellant's allegation simply does not meet the criteria 
noted above.  

In Sabonis v. Brown, 6 Vet. App. 426, 430, the Court held 
that in a case where the law is dispositive of the claim, it 
should be denied because of lack of legal entitlement under 
the law.  However, in Simmons v. Principi, 17 Vet. App. 104, 
115 (2003), the Court held that where the basis for the 
Board's decision denying a claim of CUE in a rating decision 
is the veteran's failure to plead CUE with the specificity 
required by Fugo, 6 Vet. App. 40, the remedy is dismissal 
without prejudice, and not denial.  The veteran's arguments 
amount to no more than a dispute over how the RO weighed the 
evidence in his claim.  Inasmuch as Fugo held that a claim 
alleging improper weighing and evaluating of the evidence in 
a previous adjudication does not meet the restrictive 
definition of CUE, the Board will dismiss the veteran's 
claim.


ORDER

The claim of CUE in the March 1992 rating decision that 
denied entitlement to a TDIU is dismissed without prejudice. 


REMAND

In light of instructions raised in the joint motion, and the 
Board's review of the claims file, further RO action on this 
matter is warranted, even though such action will, 
regrettably, further delay an appellate decision.

The veteran contends that he is entitled to a total 
disability rating prior to October 13, 1998-the date of his 
claim for a TDIU and for a higher rating for PTSD.  
Specifically, he asserts that his entitlement to a total 
rating should be granted back to the 1980s.  

In the November 2005 decision, the Board stated that there 
are two potential ways by which the veteran can establish 
that an effective date earlier than the date of the claim is 
warranted.  "One way requires establishing that there was a 
pending (i.e., unadjudicated) claim for a TDIU or an 
increased rating for PTSD filed prior to October 13, 1998, 
and the other requires evidence from which it is factually 
ascertainable [there was an] increase in his PTSD or that he 
was unable to secure and maintain gainful employment during 
the one-year period preceding the October 13, 1998, claim."  
See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (o)(2) 
(2006).   

In the joint motion, the parties noted that the Board 
inaccurately stated that there must be evidence within the 
time period from October 13, 1997, to October 13, 1998, that 
shows a total schedular rating for PTSD was warranted or that 
showed the appellant was unemployable due to service-
connected disabilities.  The parties noted that the Court has 
stated that the Board must consider all the evidence when 
deciding when an increase in disability is "ascertainable" 
under 38 U.S.C.A. § 5110(b)(2) (West 2002).  See Hazan v. 
Gober, 10 Vet. App. 511, 521 (1997).  As such, the parties 
maintained that relevant evidence to the "factually 
ascertainable" inquiry is not limited to the evidence dated 
during the one-year period prior to the date of the claim.  
As a result, the parties agreed that remand was necessary for 
the Board to readjudicate the veteran's claim in accord with 
Hazan.

As noted in the introduction, the Board characterized the 
claim for a total rating earlier than October 13, 1998 to 
encompass consideration of both the criteria for a 100 
percent rating for PTSD, as well as to incorporate 
consideration of both TDIU and PTSD as the basis for 
assignment of a total disability rating earlier than 
October 13, 1998.  In the Board's previous remands of March 
2004 and January 2005, it stated that the issue of TDIU was 
not moot, as suggested by the RO in its January 2002 rating 
decision, and referred consideration of entitlement to a TDIU 
prior to October 13, 1998, to the RO.  While the RO 
considered the issue of a TDIU in the appeal that was 
perfected in November 1999, it did not specifically address 
whether such was warranted prior to the date of the claim. 

The Board also notes that further notification action in 
connection with this claim is warranted.  Notice requirements 
under the VCAA essentially require VA to notify the appellant 
of any evidence that is necessary to substantiate the 
claim(s), as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

Here, the VCAA notice letters dated in April 2004 and 
February 2005 failed to inform the veteran of the information 
and evidence not of record that is necessary to substantiate 
his claim for an earlier effective date for both a TDIU and 
an increased rating for PTSD prior to October 13, 1998, in 
accordance with 38 C.F.R. § 3.159(b)(1).  In order to 
substantiate his claim, there must be medical evidence to 
determine whether or not it is factually ascertainable that 
the veteran's PTSD increased in severity so as to warrant a 
100 percent rating or whether he was unable to perform 
substantial gainful employment due to his service-connected 
disabilities prior to October 13, 1998, the assigned 
effective date.  The Board emphasizes that action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See also Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, prior to readjudication of the claim, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to his claim for an 
early effective date on appeal pursuant to VCAA-compliant 
notice.  The RO's notice letter to the veteran should explain 
that he has a full one-year period for response.  See 38 
U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2006) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
also invite the veteran to submit all evidence in his 
possession.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. 
§ 3.159 (2006).

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim for an earlier 
effective date remaining on appeal, consistent with the Hazan 
decision (as noted above).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should furnish the veteran and 
his representative VCAA-compliant notice 
specific to the claim remaining on 
appeal-entitlement to a total disability 
rating earlier than October 13, 1998, 
either based solely on PTSD or on the 
basis of a TDIU.

The RO's letter should include specific 
notice as to the type of evidence needed 
to substantiate the claim.  In 
particular, the letter should explain 
that there must be medical evidence to 
determine whether or not it is factually 
ascertainable that the veteran's PTSD 
increased in severity or whether he was 
unable to perform substantial gainful 
employment due to his service-connected 
disabilities prior to October 13, 1998.

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter to the 
veteran should request that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claim on appeal that is not 
currently of record.  The RO should 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims 
file.  If any records sought are not 
obtained, the RO should notify him and 
his representative of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe 
further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should adjudicate the claim for 
entitlement to a total disability rating 
earlier than October 13, 1998, either 
based solely on PTSD or on the basis of a 
TDIU, in light of all pertinent evidence 
and legal authority (to include the Hazan 
decision, cited to in the joint motion 
and discussed above).  

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative, if 
any, an appropriate SSOC that includes 
clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


